                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 ANGELA NAILS,

                         Plaintiff,                                          No. 3:21-cv-00220-MO

         V.
                                                                            OPINION AND ORDER
 BUREAU OF LABOR AND INDUSTRIES,

                         Defendant.



MOSMAN, J.,

        Plaintiff Angela Nails brings this action against Defendant Bureau of Labor and

Industries. On March 19, 2021, I granted her application to proceed in forma pauperis, but I

dismissed her complaint because it failed to state a claim on which relief may be granted. See

Op. & Order [ECF 5]. I granted Ms. Nails leave to file an amended complaint, which had to

include the following: (1) a short and plain statement of the grounds for the comi' s jurisdiction;

(2) a short and plain statement that describes what Defendant did, when it did it, and why that

action (or failure to act) violated her rights or broke the law; and (3) the law that entitles her to

relief. Id. at 3-4. I explained that a complaint must provide sufficient allegations of underlying

facts to give fair notice and to enable the opposing party to defend itself. Id. at 2.

       Ms. Nails subsequently filed an Amended Complaint [ECF 6]. This complaint fails to

comply with my prior order. Namely, it lacks a short and plain statement that describes what
1 - OPINION AND ORDER
Defendant did, when it did it, and why that action (or failure to act) violated her rights or broke

the law. And it fails to identify the law that entitles her to relief. In her Amended Complaint, Ms.

Nails vaguely alleges that Defendant has a duty to review and investigate complaints but

impermissibly refused to review and investigate her complaint, incorrectly asserting that it

lacked jurisdiction. Am. Compl. [ECF 6] at 1-2. She provides no details of the underlying

complaint she made to Defendant or when she made it. She does not clearly identify the source

of Defendant's legal duty to review and investigate. She does not identify when Defendant

refused to act. She broadly asserts that Defendant violated her constitutional rights, id. at 2, but

she does not cite a specific constitutional right that was violated or the law that allows her to

bring this claim. At bottom, Ms. Nails once again fails to provide sufficient allegations of

underlying facts to give fair notice and to enable Defendant to defend itself. Her failure to do so

is in direct violation of my prior order. Op. & Order [ECF 5] at 2-4.

        Since I have already provided Ms. Nails with notice of her complaint's deficiencies and

an opportunity to amend, I DISMISS this case with prejudice for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Fed. R. Civ. P. 8(a).

       IT IS SO ORDERED.
                          ~
       DATED this~ day of May, 2021.




2 - OPINION AND ORDER
